             Case 1:20-cv-09926 Document 1 Filed 11/25/20 Page 1 of 6




Christopher R. Nolan
Marie E. Larsen
Clayton J. Vignocchi
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: (212) 513-3200
Fax: (212) 385-9010
chris.nolan@hklaw.com
marie.larsen@hklaw.com
clayton.vignocchi@hklaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CLDN COBELFRET PTE LTD,
                                                        Civil Action No. 20 Civ. _____
                                 Petitioner,

        v.                                            VERIFIED PETITION TO
                                                   CONFIRM ARBITRATION AWARDS
TRIORIENT LLC

                                  Respondent.



       Petitioner, CLDN Cobelfret Pte Ltd., (“Petitioner” or “Cobelfret”), by and through its

attorneys, Holland & Knight, LLP, respectfully alleges as follows:

       1.      This Court has subject matter jurisdiction pursuant to the Federal Arbitration Act,

9 U.S.C. § 201 et seq., specifically, 9 U.S.C. § 203.

       2.      This Court also has admiralty jurisdiction, pursuant to 28 U.S.C. § 1333 and 9(h)

of the Federal Rules of Civil Procedure.

       3.      Petitioner is a foreign entity with its principal place of business in Singapore.

       4.      Triorient LLC (“Respondent” or “Triorient”) is an entity with its principal place

of business in located at 76 Tokeneke Rd, Darien, CT, 06820.
             Case 1:20-cv-09926 Document 1 Filed 11/25/20 Page 2 of 6




                                     Preliminary Statement

       5.      Petitioner seeks an order confirming two partial final awards recently issued in

September and November 2020, respectively, granting security in connection with claims

concerning the breach of a vessel charter party for failing to provide cargo at the load port after

several months of the vessel waiting adrift for loading instructions that never came to pass. The

latter partial final award enjoined Respondent from transferring $2.5 million in assets until the

former partial final award granted security in the form of a $2.5 million bond was posted.

       6.      Petitioner obtained the partial final awards against Connecticut-based Triorient in

New York arbitration proceedings (the “Final Security Awards”), pursuant to the arbitral rules in

effect which explicitly allow any party to seek a partial final award for security in support of the

substantive claims and other, special relief as deemed necessary by the arbitral panel, such as

injunctive relief. Both Final Security Awards have been ignored by Respondent.

       7.      Venue here is proper pursuant to 9 U.S.C. § 204 in that the Final Security Awards

were obtained in this District pursuant to the parties’ agreement to arbitrate disputes in New

York and according to the Rules of the Society of Maritime Arbitrators, Inc. (“SMA”).

       8.      Defendant is subject to jurisdiction by its agreement to arbitrate this dispute in

New York and has agreed to service of process pursuant to SMA Rule 35. The Society of

Maritime Arbitrators (SMA) Rule 35 states that:

       Wherever parties have agreed to arbitration under these Rules, they shall be
       deemed to have consented to service of any papers, notices or process necessary
       to initiate or continue an arbitration under these Rules or a court action to confirm
       judgment on the Award issued. Such documents may be served: (a) By mail
       addressed to such party or counsel at their last known address; or (b) By personal
       service.




                                                 2
             Case 1:20-cv-09926 Document 1 Filed 11/25/20 Page 3 of 6




                                      Factual Background

       9.      The underlying dispute concerns a voyage charter party for the M/V

LOWLANDS GREEN (the “Vessel”) dated January 8, 2020 (the “Charter”).

       10.     The Charter called for the loading of iron ore cargo in Manzanillo, Mexico for

discharge in China. Triorient failed to meet its fundamental obligation to provide cargo pursuant

to the charter for approximately 200 days. As a result of the breach, the parties mutually agreed

to terminate the Charter so Petitioner could pursue a mitigating voyage, though Respondent

never executed the termination agreement. These issues will be addressed in the substance of the

New York arbitration following the posting of security.

       11.     Clause 32 of the Charter requires that all claims or actions under the Charter be

resolved through binding arbitration pursuant to the rules and procedures of the Society of

Maritime Arbitrators (“SMA”). The Charter required that arbitration take place in New York,

and be governed by the general maritime law of the United States. Specifically, it stated:

       Clause 32: US Law/New York arbitration to apply.

       Any and all differences and disputes of whatsoever nature arising out of this
       Charter shall be put to arbitration in the City of New York before a panel of three
       persons, consisting of one arbitrator to be appointed by the Owner, one by the
       Charterer, and one by the two so chosen. The decision of any two of the three on
       any point or points shall be final. The arbitration shall be conducted pursuant to
       the Rules of the Society of Maritime Arbitrators of New York currently in effect.
       The applicable law shall be the general maritime law of the United States. Either
       party hereto may call for such arbitration by service upon the other, wherever he
       may be found, of a written notice specifying the name and address of the
       arbitrator chosen by the first moving party and a brief description of the disputes
       or differences which such party desires to put to arbitration. If the other party
       shall not, by notice served upon the first moving party within twenty days of the
       service of such first notice, appoint its arbitrator to arbitrate the dispute or
       differences specified, then the first moving party shall have the right without
       further notice to appoint a second arbitrator, who shall be a disinterested person
       with precisely the same force and effect as if said second arbitrator has been
       appointed by the other party. In the event that the two arbitrators fail to appoint a
       third arbitrator within twenty days of the appointment of the second arbitrator, the



                                                3
             Case 1:20-cv-09926 Document 1 Filed 11/25/20 Page 4 of 6




       third arbitrator shall be appointed by the President of the Society of Maritime
       Arbitrators of New York, and the appointment of such arbitrator shall have
       precisely the same force and effect as if such arbitrator had been appointed by the
       two arbitrators. Until such time as the arbitrators finally close the hearings either
       party shall have the right by written notice served on the arbitrators and on the
       other party to specify further disputes or differences under this Charter for hearing
       and determination. Awards made in pursuance to this clause may include costs,
       including a reasonable allowance for attorney’s fees, and judgment may be
       entered upon any award made hereunder in any Court having jurisdiction in the
       premises.

       12.     On September 21, 2020, the Panel issued a Partial Final Award, directing

Triorient to establish a bond in the amount of $2,500,000.00 with a first class surety or New

York bank in favor of Cobelfret to secure Cobelfret’s claims, on or before October 23, 2020 (the

“First Security Award”). A true and correct copy of the First Security Award is attached to the

declaration of Christopher Nolan dated November 25, 2020 (“Nolan Decl.”) as Exhibit 1.

       13.     The October 23, 2020 deadline set by the Panel has now passed with no bond

posted or any discussion of security by Respondent, as required by the Final Security Award.

       14.     On November 16, 2020, the Panel issued a Second Partial Final Award (the

“Second Security Award”), enjoining Triorient from making any transfer of assets wherever

located up to the amount of $2,500,000 until and unless security of $2,500,000 is provided for

Cobelfret’s arbitration claim as required by the First Security Award. The Second Security

Award was issued with immediate effect. A true and correct copy of the Second Security Award

is attached to the Nolan Decl. as Exhibit 2.




                                                4
             Case 1:20-cv-09926 Document 1 Filed 11/25/20 Page 5 of 6




       WHEREFORE, upon this Petition, the accompanying Nolan Declaration and

Memorandum of Law, Cobelfret respectfully prays that this Court enter an Order confirming the

Final Security Awards, entering judgement in accordance with those awards, and granting such

other and further relief as the Court may deem just and proper.

Dated: New York, New York
       November 25, 2020



                                             Respectfully submitted,


                                                    By:
                                                    Christopher R. Nolan
                                                    Marie E. Larsen
                                                    Clayton J. Vignocchi
                                                    HOLLAND & KNIGHT LLP
                                                    31 West 52nd Street
                                                    New York, NY 10019
                                                    Telephone: (212) 513-3200
                                                    Facsimile: (212) 385-9010
                                                    Email: chrispher.nolan@hklaw.com
                                                            marie.larsen@hklaw.com
                                                            clayton.vignocchi@hklaw.com

                                                    Counsel for CLDN Cobelfret Pte Ltd.




                                                5
               Case 1:20-cv-09926 Document 1 Filed 11/25/20 Page 6 of 6




                                        VERIFICATION

State of New York        )
                         ) ss.:
County of New York       )

        My name is Christopher R. Nolan. I am over 18 years of age, of sound mind, capable of

making this Verification, and fully competent to testify to all matters stated herein. I am a

partner in the firm of Holland & Knight LLP, attorneys for the Petitioner. I have read the

foregoing Verified Petition and know the contents thereof and believe the same to be true and

accurate to the best of my knowledge, information and belief. The reason why this Verification

is being made by the deponent and not by the Petitioner is that the Petitioner is a business

organization with no officers or directors now within the District. The source of my knowledge

and the grounds for my belief are the statements made, and the documents and information

received from, the Petitioner and agents and/or representatives of the Petitioner. I am authorized

to make this Verification on behalf of the Petitioner.

Dated: New York, New York
       November 25, 2020


                                                         ____________________________
                                                               Christopher R. Nolan
Subscribed and Sworn to
Before me this 25th day of
November 2020




Elvin Ramos, Notary Public, State of New York
NO. 01RA4870243
Qualified in Queens County,
Certificate filed in New York County
Commission Expires September 2, 2022




                                                 6
#79864023_v2
